     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 1 of 20



   ROBBINS ARROYO LLP
 1 BRIAN J. ROBBINS (190264)
   STEPHEN J. ODDO (174828)
 2 5040 Shoreham Place
   San Diego, CA 92122
 3 Telephone: (619) 525-3990
   Facsimile: (619) 525-3991
 4 E-mail: brobbins@robbinsarroyo.com
           soddo@robbinsarroyo.com
 5
   Attorneys for Plaintiff
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          NORTHERN DISTRICT OF CALIFORNIA
 9
                                SAN FRANCISCO DIVISION
10
   INTER-LOCAL PENSION FUND GCC/IBT,           )   Case No. 3:18-cv-07325-CRB
11 Individually and on Behalf of All Others    )
   Similarly Situated,                         )
12                                             )   CLASS ACTION
                                 Plaintiff,    )
13                                             )
          v.                                   )   AMENDED COMPLAINT FOR
14                                             )   VIOLATIONS OF CALIFORNIA LAW
   TESLA, INC., ELON MUSK, GOLDMAN             )
15 SACHS & COMPANY, LLC, MORGAN                )
   STANLEY & COMPANY, LLC,                     )   Judge: Hon. Charles R. Breyer
16 BARCLAYS CAPITAL, INC., MERRILL             )
   LYNCH, PIERCE, FENNER & SMITH INC.,         )   Date Action Filed: December 4, 2018
17 CITIGROUP GLOBAL MARKETS, INC.,             )
   DEUTSCHE BANK SECURITIES, INC.,             )
18 RBC CAPITAL MARKETS, LLC, and               )
   DOES 1-25, Inclusive,                       )
19                                             )
                                 Defendants.   )
20                                             )
                                               )
21                                             )   DEMAND FOR JURY TRIAL
22

23

24

25

26

27

28

                 AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
         Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 2 of 20




 1                                          INTRODUCTION

 2           1.     Plaintiff Inter-Local Pension Fund GCC/IBT ("Plaintiff"), individually and on

 3 behalf of all others similarly situated, by Plaintiff's undersigned attorneys, alleges the following

 4 based upon personal knowledge as to Plaintiff and Plaintiff's own acts and upon information and

 5 belief as to all other matters based on the investigation conducted by and through Plaintiff's

 6 attorneys, which included, among other things, a review of U.S. Securities and Exchange

 7 Commission ("SEC") filings by Tesla, Inc. ("Tesla" or the "Company") as well as media and

 8 analyst reports about the Company and Company press releases.                 Plaintiff believes that

 9 substantial additional evidentiary support will exist for the allegations set forth herein.

10                                   SUMMARY OF THE ACTION

11           2.     Plaintiff brings this class action on behalf of purchasers of Tesla's 5.3% Senior

12 Notes due 2025 (the "Notes"). Pursuant to a materially misleading offering circular dated

13 August 11, 2017 (the "Offering Circular"), Tesla issued and sold $1.8 billion worth of the Notes

14 (the "Offering"). The Offering closed on or about August 18, 2017.

15           3.     This action asserts negligent violations of California Corporations Code §25401

16 against Tesla, its Chief Executive Officer ("CEO"), Elon Musk ("Musk"), Goldman Sachs & Co.

17 LLC ("Goldman Sachs"), Morgan Stanley & Co. LLC ("Morgan Stanley"), Barclays Capital Inc.

18 ("Barclays"), Merrill Lynch, Pierce, Fenner & Smith Incorporated ("Merrill Lynch"), Citigroup

19 Global Markets Inc. ("Citigroup"), Deutsche Bank Securities Inc. ("Deutsche Bank"), and RBC

20 Capital Markets, LLC ("RBC Capital") 1 (collectively, the "Defendants").

21           4.     The Offering Circular contained misleading statements regarding the production

22 of Tesla's Model 3 line of vehicles. In particular, the Offering Circular claimed that Tesla would

23 be able to quickly scale its production of the Model 3 to 5,000 vehicles per week by the end of

24 2017 and 10,000 vehicles per week by the end of 2018 with the help of its Gigafactory 1. Ability

25

26
     1
    Goldman Sachs, Morgan Stanley, Barclays, Merrill Lynch, Citigroup, Deutsche Bank, and
27 RBC Capital, are collectively referred to herein as the "Underwriter Defendants".

28
                                                     -1-
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
      Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 3 of 20




 1 to mass produce the Model 3 line of cars was and is vital to the success of the Company. Tesla

 2 has poured billions of dollars into mass producing the Model 3, as it is the only way that the

 3 Company can achieve profitability.

 4          5.      Just two months after the issuance of the Notes, the Company admitted that it

 5 would be unable to make 5,000 vehicles per week by 2017. Further, as first reported by The

 6 Wall Street Journal, rather than using the high tech assembly line described in the Offering

 7 Circular, Tesla was still making a significant portion of the Model 3s by hand. Since that time,

 8 Tesla has continually moved back when it will be able to consistently produce 5,000 Model 3s

 9 per week. In addition, the Company has since admitted that its battery factory, the "Gigafactory

10 1," did not have the ability to make the batteries in the needed amounts for the Model 3

11 throughout 2017, and still did not as of February 2018.

12          6.      Defendants are responsible for the false and misleading statements and omitted

13 material facts made in connection with the Offering.           Defendants authorized the Offering

14 Circular or participated in making the false and misleading statements.             The Underwriter

15 Defendants orchestrated and conducted the Offering. California Corporations Code §25501

16 provides buyers of securities an express remedy for material misstatements or omissions made

17 by any seller or solicitor in connection with the offer or sale of the issuer's securities involving a

18 prospectus or oral communications. Such remedies include, but are not limited to, rescission of

19 the sale of the Notes.      California Corporations Code §25504 renders Defendants joint and

20 severally liable for controlling those Defendants that made the direct sale of the Notes.

21                                   JURISDICTION AND VENUE

22          7.      This Court has original jurisdiction over all causes of action asserted herein under

23 the Class Action Fairness Act, 28 U.S.C. §1332(d)(2), because the matter in controversy exceeds

24 the sum or value of $5,000,000 exclusive of interest and costs, as asserted by Defendants in their

25 removal of this case from state court. Moreover, diversity of citizenship is present as Plaintiff

26 and several Defendants are citizens of different states. Further, Defendants' wrongful conduct

27 occurred within California and the action will be governed by California state law.

28
                                                    -2-
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
         Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 4 of 20




 1           8.     Venue is proper in this District pursuant to 28 U.S.C. §1391 because a substantial

 2 part of the events giving rise to Plaintiff's claims occurred in this District, a substantial portion of

 3 the Notes transactions discussed below has been carried out in this District, and one or more of

 4 the Defendants resides in, is licensed to do business in, is doing business in, had agents in, or is

 5 found or transacts business in, this District. Many of the unlawful acts occurred in California

 6 and, more particularly, this District. In addition, all Defendants do business in California, and

 7 venue is proper in the Northern District of California.

 8           9.     This Court has personal jurisdiction because certain Defendants are located in this

 9 District, including Tesla and defendant Musk, and Defendants and their agents affirmatively

10 solicited the subject Notes and Offering Circular to investors in California and those contacts

11 with California have a substantial connection to the claims alleged herein.

12           10.    Defendants' wrongdoing described herein adversely affected persons in

13 California, including members of the Class.

14                                  INTRADISTRICT ASSIGNMENT

15           11.    A substantial portion of the transactions and wrongdoings which gave rise to the

16 claims in this action occurred in the county of San Francisco, and as such, this action is properly

17 assigned to the San Francisco Division of this Court.

18                                             THE PARTIES

19           12.    Plaintiff purchased the Notes pursuant to the Offering Circular directly from

20 underwriting defendant Goldman Sachs.

21           13.    Defendant Tesla is a Delaware corporation with principal executive offices

22 located at 3500 Deer Creek Road, Palo Alto, California. Tesla designs, develops, manufactures

23 and sells fully electric vehicles and energy storage products and has established its own global

24 network of vehicle sales and service centers and supercharger stations. 2 The Company currently

25 produces and sells three fully electric vehicles: the Model S, Model X, and the Model 3.

26
     2
       A supercharger station provides Tesla owners with extremely-fast battery pack swaps as well as
27
     fast-recharge for Tesla Model S and Model X vehicles.
28
                                                     -3-
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
      Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 5 of 20




 1          14.    Defendant Musk is Tesla's CEO and was since October 2008, and was Chairman

 2 of the Board from April 2004 to October 2018. Musk is also Tesla's largest stockholder, owning

 3 approximately 22% of its stock. Tesla claims on its website that Musk is a co-founder of the

 4 Company. It also states that Musk oversees "all product design, engineering and manufacturing

 5 of the company's electric vehicles, battery products, and Solar Roofs."

 6          15.    Defendant Goldman Sachs is a New York limited liability company with principal

 7 executive offices located at 200 West Street, New York, New York. Goldman Sachs served as

 8 underwriter to Tesla in connection with the Offering. Goldman Sachs sold Notes directly to

 9 plaintiff.

10          16.    Defendant Morgan Stanley is a Delaware limited liability company with principal

11 executive offices located at 1585 Broadway, New York, New York. Morgan Stanley served as

12 an underwriter to Tesla in connection with the Offering.

13          17.    Defendant Barclays is a Connecticut corporation with principal executive offices

14 located at 745 7th Avenue, New York, New York. Barclays served as an underwriter to Tesla in

15 connection with the Offering.

16          18.    Defendant Merrill Lynch is a Delaware corporation with principal executive

17 offices located at One Bryant Park, New York, New York. Merrill Lynch served as an

18 underwriter to Tesla in connection with the Offering.

19          19.    Defendant Citigroup is a New York corporation with principal executive offices

20 located at 388 Greenwich Street, New York, New York. Citigroup served as an underwriter to

21 Tesla in connection with the Offering.

22          20.    Defendant Deutsche Bank is a Delaware corporation with principal executive

23 offices located at 60 Wall Street, New York, New York.               Deutsche Bank served as an

24 underwriter to Tesla in connection with the Offering.

25          21.    Defendant RBC Capital is a Minnesota limited liability company with principal

26 executive offices located at 200 Vesey Street, 5th Floor, New York, New York. RBC Capital

27 served as an underwriter to Tesla in connection with the Offering.

28
                                                  -4-
                   AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
      Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 6 of 20




 1                                CLASS ACTION ALLEGATIONS

 2          22.    Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

 3 Procedure on behalf of itself and the Class, consisting of all persons or entities that purchased or

 4 otherwise acquired Tesla's 5.3% Senior Notes due 2025 pursuant or traceable to a materially

 5 misleading offering circular dated August 11, 2017 (the "Class").

 6          23.    Excluded from the Class are Defendants, any entity in which Defendants have or

 7 had a controlling interest, or which has a controlling interest in Defendants, Defendants'

 8 affiliates, officers, directors, employees, legal representatives, and successors, and the Judges

 9 and Justices assigned to this case

10          24.    The members of the Class are so numerous that joinder of all members is

11 impracticable. While the exact number of Class members is unknown to Plaintiff at this time

12 and can only be ascertained through appropriate discovery, Plaintiff believes that there are

13 hundreds or thousands of members in the proposed Class. Record owners and other members of

14 the Class may be identified from records maintained by the Company or its transfer agent and

15 may be notified of the pendency of this action by mail, using the form of notice similar to that

16 customarily used in securities class actions.

17          25.    Plaintiff's claims are typical of the claims of the members of the Class, as all

18 members of the Class are similarly affected by Defendants' wrongful conduct in violation of

19 California law that is complained of herein.

20          26.    Plaintiff will fairly and adequately protect the interests of the members of the

21 Class and has retained counsel competent and experienced in class and securities litigation.

22          27.    Common questions of law and fact exist as to all members of the Class and

23 predominate over any questions solely affecting individual members of the Class. Among the

24 questions of law and fact common to the Class are:

25                 (a)     whether Defendants violated California securities laws;

26                 (b)     whether statements made by the Defendants in the Offering Circular

27 contained materially false and misleading statements, or misrepresented or omitted material facts

28 about the Company's business operations; and
                                                   -5-
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
      Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 7 of 20




 1                   (c)    the proper measure of damages.

 2          28.      A class action is superior to all other available methods for the fair and efficient

 3 adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as

 4 the damages suffered by individual Class members may be relatively small, the expense and

 5 burden of individual litigation make it impossible for members of the Class to individually

 6 redress the wrongs done to them. There will be no difficulty in the management of this action as

 7 a class action.

 8                    THE FALSE AND MISLEADING OFFERING CIRCULAR

 9          29.      Tesla is attempting to be the first successful new U.S. based car company in over

10 a century. It is doing this by selling only completely electric cars. Tesla's first 3 vehicles (the

11 Tesla Roadster, the Model S, and the Model X) were all geared to the high-end vehicle market.

12 The Company, however, could not profitably produce these vehicles. Rather, the Company's

13 success depends on its ability to produce its mass market vehicle, the Model 3. In a November 5,

14 2014 earnings conference call, Tesla asserted that the Model 3 concept had been "the goal of the

15 company all along." The Company designed the Model 3 to be its most affordably priced at

16 $35,000, with the intention that the car would be mass produced. Underscoring its importance,

17 in 2017, the Company spent $4 billion on attempting to mass produce the Model 3.

18          30.      The Company is taking an aggressive approach by mass producing the Model 3

19 and the electric batteries used to power it all in-house. Tesla is making the Model 3 vehicles at

20 its Freemont, California factory. Its batteries are being made at the Company's Gigafactory 1, a

21 lithium-ion battery factory, located outside of Reno, Nevada. The plant was to be the first of

22 many in the U.S., Europe, and China. By manufacturing its own batteries, Tesla would be able

23 to market its Model 3 more aggressively. While this gives Tesla more control as part of a

24 vertical integration strategy, it also means that any problems or delays in either factory can slow

25 or stall the entire Model 3 production. Production of the Model 3 would move only as fast as

26 production of the lithium-ion batteries.

27          31.      On or about August 7, 2017, the Defendants issued the preliminary offering

28 circular detailing that Tesla planned on issuing $1.5 billion worth of notes. On or about August
                                                  -6-
                     AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
      Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 8 of 20




 1 11, 2017, the Defendants issued the Offering Circular, increasing the amount of Notes to $1.8

 2 billion. The Defendants completed the Offering on or about August 18, 2017. The planned use

 3 of the proceeds of the Offering was to "strengthen [Tesla's] balance sheet during this period of

 4 rapid scaling with the launch of the Model 3 and for general corporate purposes."

 5           32.    The Offering Circular talked at length about the Model 3 and the Gigafactory 1.

 6 In particular, in its description of the Company, the Offering Circular stated, "We are ramping to

 7 volume production and deliveries of Model 3, and are planning to produce 5,000 Model 3

 8 vehicles per week by the end of 2017, and 10,000 Model 3 vehicles per week at some point in

 9 2018."

10           33.    Regarding Gigafactory 1, the Offering Circular stated, "Gigafactory 1 is designed

11 to supply enough batteries to support the annual production of over 500,000 vehicles at our

12 Fremont Factory as well as our energy storage product line."

13           34.    Discussing the interplay between the Model 3 and Gigafactory 1, the Offering

14 Circular stated, "[the] Model 3 was designed for volume manufacturing, with a streamlined

15 design and reduced complexity. Gigafactory 1, where we are producing lithium-ion battery cells

16 and drive units for Model 3, has been designed to support our projected volume ramp of Model 3

17 production."

18           35.    As stated above, mass producing the Model 3 was fundamental to the Company's

19 ability to turn a profit. Concerning ramping up production of the Model 3, the Offering Circular

20 Stated:

21           Clear path to scale. Building upon the experience, infrastructure and brand
             recognition we have already established with Model S and Model X, we started
22
             production and completed our first customer deliveries of Model 3 in July 2017.
23           Model 3's streamlined design and manufacturing process enables increased
             automation and a significant reduction in materials costs compared to the
24           Model S and Model X. Model 3 currently has fewer than 100 initial
             configurations and a modular body with no variations, compared to more than
25           1,500 configurations and 80 body variations in Model S. Our new body shop
26           enables us to reduce Model 3 total labor content significantly through the use of
             over 1,000 robots in a highly dense layout. We believe these process and design
27           improvements will allow us to ramp Model 3 production significantly faster
             than our prior vehicles to fulfill the larger addressable market for this vehicle.
28
                                                   -7-
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
      Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 9 of 20



            As capacity utilization improves, Model 3 gross margin is expected to improve
 1          rapidly in 2018 to our target of 25%.
 2
            36.     The statements above were false and misleading because the Company lacked the
 3
     ability to scale Model 3 production, especially up to 5,000 vehicles a week in 2017 at the time
 4
     the Offering Circular was issued. The Company had significant supply chain and production
 5
     problems at both the Model 3 manufacturing plant and "Gigafactory 1." Both the Model 3s, and
 6
     the batteries needed to run those vehicles, were still being built by hand at their respective
 7
     facilities, instead of the automation needed to mass produce the car described in the Offering
 8
     Circular. In fact, workers at Tesla's Model 3 production facility could not even build enough of
 9
     the vehicles to carry out necessary testing. Meanwhile, the Gigafactory 1 needed to have the
10
     Company disassemble a production line that was in Germany, ship it to the U.S., and reassemble
11
     it in Nevada before it could produce the necessary amount of batteries.
12
            37.     The Offering Circular described certain "risks" related to Tesla, including that
13
     there could be delays in the Company's production timeline, as a result of, among other items,
14
     delays in the Company's ability to add production lines and capacity. In particular, the Offering
15
     Circular stated:
16
            We have experienced in the past, and may experience in the future, significant
17          delays or other complications in the design, manufacture, launch and production
            ramp of new vehicles and other products such as our energy storage products and
18          the Solar Roof, which could harm our brand, business, prospects, financial
            condition and operating results.
19
                                                  * * *
20

21          We have experienced in the past launch, manufacturing and production ramp
            delays or other complications in connection with new vehicle models such as
22          Model S and Model X, and new vehicle features such as the all-wheel drive dual
            motor drivetrain on Model S and the second version of autopilot hardware. For
23          example, at times since the launch of Model X, we encountered unanticipated
24          challenges, such as certain supply chain constraints, that forced us to decrease the
            production of these vehicles from our initial expectations. If unexpected issues
25          arise or recur with respect to any of our production vehicles, we may experience
            further delays. In addition, because our vehicle models share certain production
26          facilities with other models, the volume or efficiency of production with respect
            to one model may impact the production of other models.
27

28                                                * * *
                                                   -8-
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 10 of 20




 1        We may also experience similar delays or other complications in bringing to
 2        market and ramping production of new vehicles, such as ramping Model 3 on
          production manufacturing lines, and other products such as our energy storage
 3        products and the Solar Roof. Any significant additional delay or other
          complication in the production of our current products or the development,
 4        manufacture, launch and production ramp of our future products, including
          complications associated with expanding our production capacity, supply chain or
 5        regulatory approvals, could materially damage our brand, business, prospects,
 6        financial condition and operating results.

 7                                             * * *

 8        We may experience delays in realizing our projected timelines and cost and
          volume targets for the production, launch and ramp of our Model 3 vehicle, which
 9
          could harm our business, prospects, financial condition and operating results.
10
                                               * * *
11
          Our future business depends in large part on our ability to execute on our plans to
12        manufacture, market and sell the Model 3 vehicle, which we intend to offer at a
          lower price point and to produce at significantly higher volumes than our present
13
          production capabilities for the Model S or Model X vehicles. We commenced
14        production and initial customer deliveries of Model 3 in July 2017 and have
          announced our goal to increase Model 3 vehicle production to 5,000 vehicles per
15        week by the end of 2017 and 10,000 vehicles per week at some point in 2018.
16                                             * * *
17
          We have no experience to date in manufacturing vehicles at the high volumes that
18        we anticipate for Model 3, and to be successful, we will need to complete the
          implementation and ramp of efficient, automated and low-cost manufacturing
19        capabilities, processes and supply chains necessary to support such volumes.
          Moreover, our Model 3 production plan has required and will require significant
20        investments of cash and management resources.
21

22        Our production plan for Model 3 is based on many key assumptions, including:

23        • that we will be able to complete implementing and ramping a new dedicated
          final assembly line for high volume production of Model 3 at the Tesla Factory
24        without exceeding our projected costs and on our projected timeline;
25
          • that we will be able to continue to expand Gigafactory 1 in a timely manner to
26        produce high volumes of quality lithium-ion cells to be integrated into finished
          battery packs and drive unit components for Model 3, all at costs that allow us to
27        sell Model 3 at our target gross margins;
28
                                                 -9-
                 AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 11 of 20



          • that the equipment and processes which we have selected for Model 3
 1        production will be able to accurately manufacture high volumes of Model 3
 2        vehicles within specified design tolerances and with high quality;

 3        • that we will be able to maintain suppliers for the necessary components on terms
          and conditions that are acceptable to us and that we will be able to obtain
 4        components on a timely basis and in the necessary quantities to support high
          volume production; and
 5

 6        • that we will be able to attract, recruit, hire, train and retain skilled employees,
          including employees on the production line, to operate our planned high volume
 7        production facilities to support Model 3, including at the Tesla Factory and
          Gigafactory 1.
 8
          If one or more of the foregoing assumptions turns out to be incorrect, our ability
 9
          to meet our Model 3 projections on time and at volumes and prices that are
10        profitable, the number of current and future Model 3 reservations, as well as our
          business, prospects, operating results and financial condition, may be materially
11        and adversely impacted.
                                                * * *
12
          We may be unable to meet our growing vehicle production and delivery plans,
13
          both of which could harm our business and prospects.
14
          Our plans call for significant increases in vehicle production and deliveries to
15        high volumes in a short amount of time. Our ability to achieve these plans will
          depend upon a number of factors, including our ability to add production lines and
16        capacity as planned while maintaining our desired quality levels and optimize
          design and production changes, and our suppliers' ability to support our needs. In
17
          addition, we have used and may use in the future a number of new manufacturing
18        technologies, techniques and processes for our vehicles, which we must
          successfully introduce and scale for high volume production. For example, we
19        have introduced aluminum spot welding systems and high-speed blow forming of
          certain difficult to stamp vehicle parts. We have also introduced unique design
20        features in our vehicles with different manufacturing challenges, such as large
21        display screens, dual motor drivetrain, autopilot hardware and falcon-wing doors.
          We have limited experience developing, manufacturing, selling and servicing, and
22        allocating our available resources among, multiple products simultaneously. If we
          are unable to realize our plans, our brand, business, prospects, financial condition
23        and operating results could be materially damaged.
24        Concurrent with the significant planned increase in our vehicle production levels,
25        we will also need to continue to significantly increase deliveries of our vehicles.
          Although we have a plan for delivering a significantly increased volumes of
26        vehicles, we have limited experience in delivering a high volume of vehicles, and
          no experience in delivering vehicles at the significantly higher volumes we
27        anticipate for Model 3, and we may face difficulties meeting our delivery and
          growth plans into both existing markets as well as new markets into which we
28
                                                 - 10 -
                  AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 12 of 20



          expand. If we are unable to ramp up to meet our delivery goals globally, this
 1        could have a material adverse effect on our business, prospects, financial
 2        condition and operating results.

 3                                               * * *

 4        Future problems or delays in expanding Gigafactory 1 or ramping operations
          there could negatively affect the production and profitability of our products, such
 5        as Model 3.
 6
          To lower the cost of cell production and produce cells in high volume, we are
 7        integrating the production of lithium-ion cells and finished battery packs for the
          Model 3 and energy storage products at Gigafactory 1. While Gigafactory 1 began
 8        producing lithium-ion cells for energy storage products in January 2017 and has
          since begun producing lithium-ion cells for Model 3, we have no other direct
 9
          experience in the production of lithium-ion cells. Given the size and complexity
10        of this undertaking, it is possible that future events could result in the cost of
          expanding and operating Gigafactory 1 exceeding our current expectations and
11        Gigafactory 1 taking longer to ramp production and expand than we currently
          anticipate. In order to reach our planned volume and gross margin for Model 3,
12        we must have significant cell production from Gigafactory 1, which, among other
          things, requires Panasonic to successfully ramp its all-new cell production lines to
13
          significant volumes over a short period of time. Although Panasonic has a long
14        track record of producing high-quality cells at significant volume at its factories in
          Japan, it has never before started and ramped cell production at a factory in the
15        U.S. like at Gigafactory 1. We are now in the early stages of production and have
          experienced the types of challenges that typically come with a production ramp.
16        We expect that we will continue to experience challenges as we move through the
          ramp, and we will continue to fine-tune our manufacturing lines to address them.
17
          While we currently believe that we will reach our production targets, if we are
18        unable to resolve ramping challenges and expand Gigafactory 1 production in a
          timely manner and at reasonable prices, and if we or Panasonic are unable to
19        attract, hire and retain a substantial number of highly skilled personnel, our ability
          to supply battery packs to our vehicles, especially Model 3, and other products
20        could be negatively impacted. Any such problems or delays with Gigafactory 1
21        could negatively affect our brand and harm our business, prospects, financial
          condition and operating results.
22
                                                 * * *
23
          If we fail to scale our business operations and otherwise manage future growth
24        effectively as we rapidly grow our company, especially internationally, we may
25        not be able to produce, market, sell and service our products successfully.

26        Any failure to manage our growth effectively could materially and adversely
          affect our business, prospects, operating results and financial condition. We
27        continue to expand our operations significantly, especially internationally,
          including by a planned transition to high volume vehicle production and the
28
                                                  - 11 -
                  AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 13 of 20



            worldwide sales and servicing of a significantly higher number of vehicles than
 1          our current vehicle fleet in the coming years, with the ramp of Model 3.
 2          Furthermore, we are developing and growing our energy storage product and solar
            business worldwide, including in countries where we have limited or no previous
 3          operating experience in connection with our vehicle business. Our future
            operating results depend to a large extent on our ability to manage our expansion
 4          and growth successfully. We may not be successful in undertaking this global
            expansion if we are unable to control expenses and avoid cost overruns and other
 5          unexpected operating costs; establish sufficient worldwide sales, service and
 6          Supercharger facilities in a timely manner; adapt our products and conduct our
            operations to meet local requirements; implement the required infrastructure,
 7          systems and processes; and find and hire a significant number of additional
            manufacturing, engineering, service, electrical installation, construction and
 8          administrative personnel.
 9
            38.     The truth was, however, that these risks had already come to fruition, as the
10
     Company's production goal of 5,000 vehicles per week by the end of 2017 was impossible to
11
     meet, and the Gigafactory 1 had no ability to meet the growing need for its batteries. The
12
     Defendants were required to disclose this material information. First, California Corporations
13
     Code §25401 prohibits offering a security "by means of any written or oral communication that
14
     includes an untrue statement of a material fact or omits to state a material fact necessary to make
15
     the statements made, in the light of the circumstances under which the statements were made, not
16
     misleading." Thus, California Corporations Code §25401 requires that Defendants disclose any
17
     known events or uncertainties that, at the time of the Offering, had caused, or were reasonably
18
     likely to cause, a materially negative impact on Tesla. The severe yet undisclosed production
19
     problems of the Model 3, as well as the consequential negative impact on the Company's
20
     revenues, net profits, and customer retention, were likely to (and in fact did) materially and
21
     adversely affect Tesla.
22
            39.     Second, to make statements made not misleading, California Corporations Code
23
     §25401 required a discussion of the most significant factors that made the offering risky or
24
     speculative and that each risk factor adequately described the risk, in the "Risk Factor" section of
25
     the Offering Circular or otherwise.      Defendants' failure to disclose the already occurring
26
     production delays, as well as the likely material effects it would have on the Company's share
27
     price and value of the Notes, rendered the Offering Circular's many references to known risk that
28
                                                    - 12 -
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 14 of 20




 1 "if" occurring "might" or "could" adversely affect the Company as false and misleading. These

 2 so-called "risks" were already materializing before the Offering.

 3          40.    Third, omitting the delays that were already occurring, and the impossibility to

 4 actually meet the claimed production expectations, made the Company's statements about these

 5 risks potentially materializing misleading.

 6          41.    The Offering was successful as the Defendants placed $1.8 billion worth of the

 7 Notes.

 8          42.    On October 2, 2017, Tesla issued a press release discussing the third fiscal quarter

 9 2017 production of the Model 3. Production was well below expectations, totaling 260 Model 3s

10 for the entire quarter. The Company admitted the "Model 3 production was less than anticipated

11 due to production bottlenecks."

12          43.    On October 6, 2017 The Wall Street Journal published an article titled, "Behind

13 Tesla's Production Delays: Parts of Model 3 were Being made by Hand," detailing the reasons

14 behind the Model 3 production delays. 3 In particular, the article noted:

15          FREMONT, Calif.— Tesla Inc. blamed "production bottlenecks" for having made
            only a fraction of the promised 1,500 Model 3s, the $35,000 sedan designed to
16
            propel the luxury electric-car maker into the mainstream.
17
            Unknown to analysts, investors and the hundreds of thousands of customers who
18          signed up to buy it, as recently as early September major portions of the Model 3
            were still being banged out by hand, away from the automated production line,
19          according to people familiar with the matter.
20
            While the car's production began in early July, the advanced assembly line
21          Tesla has boasted of building still wasn't fully ready as of a few weeks ago, the
            people said. Tesla's factory workers had been piecing together parts of the cars
22          in a special area while the company feverishly worked to finish the machinery
            designed to produce Model 3's at a rate of thousands a week, the people said.
23

24          Automotive experts say it is unusual to be building large parts of a car by hand
            during production. "That's not how mass production vehicles are made," said
25

26
     3
      https://www.wsj.com/articles/behind-teslas-production-delays-parts-of-model-3-were-being-
27 made-by-hand-1507321057

28
                                                  - 13 -
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 15 of 20



          Dennis Virag, a manufacturing consultant who has worked in the automotive
 1        industry for 40 years. "That's horse-and-carriage type manufacturing. That's not
 2        today's automotive world."

 3
                                                * * *
 4
          Behind the scenes, Tesla had fallen weeks behind in finishing the manufacturing
 5        systems to build the vehicle, the people said.

 6        The extent of the problem came to light on Monday when Tesla said it made
          only 260 Model 3s during the third quarter—averaging three cars a day. The
 7
          company cited production bottlenecks but didn't explain much further.
 8
          "Although the vast majority of manufacturing subsystems at...our California car
 9        plant...are able to operate at high rate, a handful have taken longer to activate than
          expected," the company said at the time.
10
          In Mr. Musk's pursuit to rid the world of combustion engines, Tesla is trying to
11
          apply Silicon Valley's ethos of rapid change to the type of complex manufacturing
12        process that traditional auto makers have spent decades perfecting. Unusual in the
          U.S. tech industry, where even companies that do make hardware generally
13        outsource their manufacturing, Tesla's challenge requires integrating an army of
          factory workers and some 10,000 parts from suppliers around the world.
14
          Tesla's rollout of the Model X sport-utility vehicle in 2015 also was plagued by
15
          quality and design issues that left suppliers scrambling and hourly workers having
16        to rush to meet lofty goals. But the plans for the Model 3 are far larger, meaning
          the lack of a fully working assembling line so late in production could deal a
17        bigger blow to the company.
18        Mr. Musk has said Tesla learned from the Model X mistakes. And he has proven
19        doubters wrong before, creating a luxury brand that competes against BMW and
          Mercedes-Benz for buyers and has demonstrated that fully electric cars can find
20        an enthusiastic following beyond a niche of environmentalists.

21        Calling his cars a "computer on wheels," Mr. Musk caught conservative Detroit
          off guard with Tesla's ability to quickly change features, such as a
22        semiautonomous drive system, with software updates over the air. The company's
23        stock has soared about 69% in the past 12 months, at times pushing its market
          value past General Motors Company, Inc.
24
          But building 500,000 vehicles a year—as Mr. Musk had projected Tesla would
25        start doing next year—is a sizable leap for a company that only made 84,000
          Model S sedans and Model X SUVs last year. By comparison, General Motors
26
          Co., the largest U.S. auto maker by sales, delivered about 10 million vehicles
27        globally last year, or more than 27,000 a day.

28                                               * * *
                                                  - 14 -
                  AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 16 of 20




 1          It isn't uncommon for much larger auto makers to hand build pre-production
 2          versions of a car prior to the sales launch, but those are typically reserved for
            employees and others willing to test the cars and return them to the company. By
 3          the time a car goes on sale, the body shop is typically fully automated.

 4          Inside the Fremont factory, workers said equipment for the so-called body-in-
            white line for the Model 3, where the car body's sheet metal is welded together,
 5
            wasn't installed until by around September. They guessed at least another
 6          month of work remained to calibrate the tools.

 7          One worker who spent time in the Model 3 shop—dubbed by some as Area 51
            because of the limited access and secretive nature—described watching young
 8          workers in September struggling to move large pieces of steel to weld together
            instead of using robots as is traditionally the case.
 9

10          "In place of the robots…you've got two associates lining up with a big, old spot
            welder hanging from the ceiling by a chain, and you've got one associate kind
11          of like balancing it and trying to get the welder in position, and you've got
            another welder with his arm guiding it," this worker recalled seeing. "Sparks
12          go flying."
            In August, Mr. Musk told analysts that the Model 3s coming out of the factory
13
            were "not engineering validation units."
14
            "They're fully certified, fully DOT-approved, EPA-approved production cars,"
15          Mr. Musk said, referring to the Department of Transportation and the
            Environmental Protection Agency. "These are not prototypes in any way. They're
16          not validation anything. They are full production cars."
17
            But he also said early versions coming out of Fremont would have issues, which
18          is why the first cars were going to employees and investors who paid for them.

19
            44.    On February 9, 2018, Tesla filed an 8-K "clarify[ing]" earlier comments by
20
     defendant Musk concerning the Gigafactory 1. The Company's clarification revealed that even if
21
     Gigafactory 1 was fully running, it could still not produce the needed 5,000 batteries a week
22
     because needed equipment was still in Germany and that this equipment needed to be
23
     disassembled, shipped to the Gigafactory, and then reassembled. In particular, the 8-K stated:
24
            Tesla, Inc. is clarifying the following statement made by Elon Musk, Tesla's Chief
25          Executive Officer, during Tesla's fourth quarter and full year 2017 financial
            results conference call held on February 7, 2018:
26

27          "[We] expect the new automated lines to arrive next month in March. And then
            it's already working in Germany so that's going to be disassembled, brought out to
28          the Gigafactory and reassembled and then go into operation at the Gigafactory.
                                                  - 15 -
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 17 of 20



            It's not a question whether it works or not. It's just a question of disassembly,
 1          transport and reassembly. So we expect to alleviate that constraint. With
 2          alleviating that constraint, that's what gets us to the roughly 2,000 to 2,500 unit
            per week production rate."
 3
            The "2,000 to 2,500" units per week cited in this comment refers solely to the
 4          capacity of the additional automated battery module manufacturing equipment
            that is currently located in Germany, and not to Tesla's total Model 3 production
 5          run rate or to the capacity of the automated battery module equipment that is
 6          already present at Gigafactory 1. Tesla's ability to meet its target of 2,500 per
            week by end of Q1 2018 is not dependent on the additional equipment that is
 7          currently located in Germany, as that equipment is expected to start ramping
            production during Q2 2018. With respect to battery module production, Tesla's
 8          ability to meet its target of 2,500 per week by end of Q1 2018 is dependent only
            on the equipment that is already present at Gigafactory 1, as well as the
 9
            incremental capacity that is currently being added through the semi-automated
10          lines that were also discussed during the conference call.

11          As stated in Tesla's Fourth Quarter and Full Year 2017 Update Letter:

12          "We continue to target weekly Model 3 production rates of 2,500 by the end of
            Q1 and 5,000 by the end of Q2. It is important to note that while these are the
13
            levels we are focused on hitting and we have plans in place to achieve them, our
14          prior experience on the Model 3 ramp has demonstrated the difficulty of
            accurately forecasting specific production rates at specific points in time. What
15          we can say with confidence is that we are taking many actions to systematically
            address bottlenecks and add capacity in places like the battery module line where
16          we have experienced constraints, and these actions should result in our production
            rate significantly increasing during the rest of Q1 and through Q2."
17

18          45.     In reality, Tesla knew that: (i) it could not produce 5,000 Model 3s per week; (ii)

19 the process for building the Model 3 was still not automated; and (iii) the Gigafactory 1 was not

20 close to being ready to mass produce enough batteries to meet the Company's needs.

21          46.     Batteries are not the only issue plaguing Tesla's production of the Model 3. On

22 March 14, 2018, CNBC published an article titled "Tesla Employees Say Automaker Is Churning

23 Out a High Volume of Flawed Parts Requiring Costly Rework." In the article, quoted engineers

24 at the Company stated that 40% of the parts made or received at the Gigafactory required

25 rework, causing delays in production. According to CNBC, another employee reported that the

26 "defect rate is so high that it's hard to hit production targets."

27

28
                                                     - 16 -
                     AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 18 of 20




 1          47.    By May 27, 2018, the credit rating agency Moody's had downgraded Tesla's

 2 ratings from stable to negative. Moody's cited the "significant shortfall" in the production rate of

 3 Model 3s lending to tightening financials.

 4          48.    On September 27, 2018, the SEC charged Tesla's CEO and then-Chairman of the

 5 Board, defendant Musk, with violations of the Securities Exchange Act of 1934 for his false

 6 public statements on Twitter that he would be taking the Company private. The SEC alleged that

 7 defendant Musk's statements "were premised on a long series of baseless assumptions and were

 8 contrary to facts that Musk knew." In the wake of the SEC's complaint, and as part of a

 9 settlement, defendant Musk was forced to step down as Chairman of Tesla, but remains its CEO.

10          49.    On October 26, 2018, The Wall Street Journal reported that the Federal Bureau of

11 Investigation is examining whether Tesla misstated information about the production of its

12 Model 3 and mislead investors about the Company's business going back to early 2017.

13          50.    By November 2, 2018, the Company acknowledged that the U.S. Department of

14 Justice and the SEC are investigating Tesla's Model 3 production projections, confirming the

15 reporting in The Wall Street Journal. The SEC separately subpoenaed the Company regarding

16 defendant Musk's statements about production rates for the Model 3.

17          51.    As the market learned about these issues the value of the Notes plummeted.

18                                        CAUSE OF ACTION

19            Against All Defendants for Violation of Cal. Corp. Code §§25401. Et Seq.

20          52.    Plaintiff incorporates by reference and realleges each and every allegation

21 contained above, as though fully set forth herein.

22          53.    This Cause of Action does not sound in fraud. Plaintiff does not allege that the

23 defendants had scienter or fraudulent intent, which are not elements of a §25401 claim.

24          54.    Under California Corporation Code §25501, anyone that violates §25401 shall be

25 liable to the purchaser.

26          55.    Under California Corporations Code §25504, every person who: (i) directly or

27 indirectly controls a person liable under §2550; (ii) every principal executive officer or director

28 of a corporation so liable; and (iii) every person occupying a similar status or performing similar
                                                   - 17 -
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 19 of 20




 1 functions, and every employee of a person so liable who materially aids in the act or transaction

 2 constituting the violation are also liable to the purchaser.

 3          56.     Defendants offered and sold the Notes to Plaintiff and the Class. In offering and

 4 selling the Notes, Defendants made written untrue statements of material fact and omitted to

 5 state material facts to Plaintiff that was necessary in order to make the statement made in light of

 6 the circumstances under which they were made, not misleading, as set forth above.

 7          57.     These misstatements and omissions were "material facts" because there was a

 8 substantial likelihood that, under all the circumstances, a reasonable investor would consider it

 9 important in reaching an investment decision.

10          58.     Plaintiff purchased the Notes from the Underwriting Defendants in connection

11 with the Offering Circular that contained the untrue material facts as alleged herein.

12          59.     Some or all the Defendants' untrue statements of material fact took place within

13 the state of California.

14          60.     Tesla and Musk control the Underwriter Defendants.

15          61.     Musk controls Tesla.

16          62.     Defendants materially assisted each other in violating California Corporations

17 Code §25401.

18          63.     Accordingly, Defendants are jointly and severally liable to Plaintiff and the Class

19 for the damages they suffered.

20                                       PRAYER FOR RELIEF

21         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

22          A.      Declaring this action to be a proper class action and certifying Plaintiff as a Class

23 representative under Rule 23 of the Federal Rules of Civil Procedure;

24          B.      Awarding compensatory damages in favor of Plaintiff and the other Class

25 members against all Defendants, jointly and severally, for all damages sustained as a result of

26 Defendants' wrongdoing, in an amount to be proven at trial, including interest thereon;

27          C.      Awarding Plaintiff and the Class reasonable costs and expenses incurred in this

28 action, including counsel fees and expert fees;
                                                  - 18 -
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
     Case 3:18-cv-07325-CRB Document 20 Filed 01/22/19 Page 20 of 20




 1             D.   Awarding rescission or a rescissory measure of damages; and

 2             E.   Awarding such equitable/injunctive or other relief as the Court may deem just and

 3 proper.

 4                                              JURY DEMAND

 5         Plaintiff demands a trial by jury.
     Dated: January 22, 2019                         ROBBINS ARROYO LLP
 6                                                   BRIAN J. ROBBINS
                                                     STEPHEN J. ODDO
 7

 8
                                                                   STEPHEN J. ODDO
 9
                                                     5040 Shoreham Place
10                                                   San Diego, CA 92122
                                                     Telephone: (619) 525-3990
11                                                   Facsimile : (619) 525-3991
                                                     E-mail: brobbins@robbinsarroyo.com
12                                                           soddo@robbinsarroyo.com
13                                                   Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26
     1303638
27

28
                                                   - 19 -
                    AMENDED COMPLAINT FOR VIOLATIONS OF THE CALIFORNIA LAW
